DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status.
This Office Action is responsive to the amendment filed on 02/26/2022. Claims 1-12 were pending. Claim 4 has been cancelled.   Claims 1,3, 5   and 9 have been amended. Claims 1-3 and 5-12 are now pending.  Claims 1-3 and 5-12 are presented for examination. Applicant's arguments have been considered.
Response to Amendment
The rejection of claims 1,3,4, 5, 8 and 9 under 35 U.S.C. § 112 second paragraph set forth in the Office Action of 09/24/2021 is withdrawn in response to the Amendments filed on 02/26/2022.
Claim Objections
Claims 1-3 and 5-12   are objected to because of the following informalities:  list as of claims is not provided on separate sheep as required by MPEP. Since part of claim 9 and claims 10-12 are provided with the Remarks and to expediate prosecution said claims will be examined along with claims 1-8In order to avoid Notice of improper amendments.
Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Vallee et. al.,  Adv. Synth. Cata/. 2005, 347, 1835-1847 (Vallee).
Regarding claims 1-3, Valee discloses a compound comprising ionic liquid compounds (Title, Legend to Table 1) and represented by Formulas 18-21 (Table 1) and Formulas 27,28 or 30, 31 (below)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0206979 to Girond (Girond) in view of Vallee et. al., Adv. Synth. Catal. 2005, 347, 1835-1847 and further in view of Pires et al. Journal of Power Sources 296 (2015) 413-425 (Pires). 
Regarding claim 5, Girond discloses an electrical energy storage device electrolyte, comprising: an aprotic organic solvent (para 14), a metal salt (para 15), an additive (Abstract) and an ionic liquid compound comprising an anion such as TFSI or BF4 (para 36), and cations such as quaternary ammonium or di- or tri-substituted imidazolium (para 28,29, 128).  Girond teaches that a presence of the ionic liquid in the electrolyte allow to maintain an excellent performance of a battery or accumulator.    Girond does not expressly disclose wherein the cation or cations attached to phosphorous (III) compound of according claimed formula (below)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Valee teaches ionic liquids wherein a cation comprises quaternary ammonium (Table 1) or di-substituted imidazolium (below) and comprising an anion such as TFSI or BF4 (Table 1), In addition, Vallee teaches wherein the cation or cations attached to phosphorous (III) compound of according claimed formula (above).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Imidazolium based ionic liquids of Vallee
Moreover, Pires teaches that a presence of a phosphite moiety in a battery  electrolyte solution improves long term cycling stability of a cathode and  beneficial for long cycling cell performance (Abstract).Therefore,  it  would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the electrolyte of  Girond with the ionic liquids comprising imidazolinium or ammonium cations attached to phosphite moiety , as taught by Valle and Pires , in order to maintain the excellent performance  and improve long cycling cell performance.
Regarding claim 6, modified Girond, discloses ethylene carbonate (Girond, para 14, 76). 
Regarding claim 7 modified Girond discloses vinylene carbonate (compounds containing at least one unsaturated carbon-carbon bond, para 165).
Regarding claim 8 modified Girond discloses where either or both of A and B is CAT+ (comp. 30, 31 of Valee). 
Regarding claim 9
Regarding claims 10 and 11, modified Girond discloses that metal salt is a lithium salt (para 147, 148).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0206979 to Girond in view of Vallee et. al., Adv. Synth. Catalo. 2005, 347, 1835-1847 and further in view of Pires et al. 	Journal of Power Sources 296 (2015) 413-425 in view of US 2014/0017558 to Lockett (Lockett)
Regarding claim 12, modified Girond discloses the invention as discussed above as applied to claim 5 and incorporated therein. Modified Girond does not expressly disclose wherein the cation of the metal salt comprises aluminum or magnesium.
Lockett teaches an energy storage device (para 7), the energy storage device wherein an electrolyte comprises an ionic liquid containing imidazolium, pyridiimium, piperidinium and electrolyte salt comprising (among others) magnesium perchlorate (claim 26). Therefore, a use magnesium-cation in the electrolyte salt, wherein electrolyte comprises ionic liquid in the energy storage device is well known in the art. As such, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the electrolyte of modified Girond with magnesium salt as taught by Lockett, because the   use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious and would extend the applicability of said electrolyte for magnesium batteries. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/Alexander Usyatinsky/Primary Examiner, Art Unit 1727